Citation Nr: 1308492	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran's income exceeds the maximum amount allowed for the receipt of nonservice-connected death pension benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, the RO determined that the Veteran's countable income of $14,592 exceeded the maximum annual disability pension limit (of $11, 181.00) and nonservice-connected pension for the period from October 20, 2008 to October 31, 2009 was denied.  In December 2008, the Veteran filed a notice of disagreement.  In January 2010, the RO determined that his countable income of $12,349 exceeded the maximum annual disability pension limit and nonservice-connected pension for the period from November 1, 2008; and, that his countable income of $15,444 exceeded the maximum annual disability pension limit from December 4, 2009.  In March 2010, the Veteran filed a notice of disagreement.  In August 2010, a statement of the case was issued and a substantive appeal was received in October 2010.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(a)(3) (2012).  The Veteran's active service qualifies him for nonservice-connected pension benefits; however, the claim was denied on the basis that his income exceeds the maximum annual disability pension limit.  

Payments from any kind from any source shall be counted as income during the 12-month period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month period following receipt of the income.  38 C.F.R. § 3.271(c).

In evaluating the instant claim, it must be determined whether the Veteran's income exceeds the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  

Initially, the Board notes that the November 2008 decision refers to the Veteran's October 20, 2008 claim for nonservice-connected pension benefits.  Such documents, however, is not contained in the claims folder.  This document must be associated with the claims folder or Virtual VA.

In January 2009, the Ro received a VA Form 21-8416, Medical Expense Report from the Veteran.  He asserted that from January to December 2008 he spent $480 on medication prescribed by a VA Medical Center (VAMC) (presumably Fayetteville, North Carolina); $600 on VAMC doctors; $663 on transportation to clinics; and, $765 on private dental (Dr. Dewar).  He reported that he spent $600 on dentures in February 2008 and $324 on glasses in April 2008.  He did not provide an itemization or receipts.  

In September 2009, VA informed the Veteran that he needed to report medical expenses for the period October 20, 2008 through October 31, 2009, and January 1, 2009, through December 31, 2009.  It is not clear why expenses for overlapping dates was requested.

In December 2009, the Veteran submitted a VA Form 21-8416, Medical Expense Report.  He asserted that from March 2008 to September 2009 he spent $389.56 at a VAMC; from September 10, 2008 to January 15, 2009 he spent $850 on private dental (Dr. Dewar); on May 7, 2009 he spent $1068 at St. John's Hospital; on October 15, 2009 he spent $370 at Plaza Optical; and, he spent $1225.90 for mileage for doctor.  He did not provide complete documentation pertaining to these expenses.

In the January 2010 decision, the RO considered $2802 in medical expenses; it is not entirely clear how this amount of expenses was calculated and the RO must provide further clarification.

At the Board hearing, the Veteran testified that he had additional medical expenses in addition to the $2802 considered by the RO and that he pays someone to take care of his needs.  (T. at 13.)  The Veteran should be requested to complete another VA Form 21-8416, Medical Expense Report, for the applicable time periods.  The Veteran is reminded that he must provide documentation of the claimed medical expenses.  

In light of the Veteran asserting that he has sought treatment and received medication from the Fayetteville VAMC, constituting medical expenses, the Veteran's outpatient treatment records should be associated with the claims folder from October 20, 2008 to November 30, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA the Veteran's October 20, 2008 claim for nonservice-connected pension benefits.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the claims folder or Virtual VA treatment records from the Fayetteville VAMC for the period from October 20, 2008 to November 30, 2010.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request that the Veteran complete a VA Form 21-8416 for the following periods:

	(a)  October 20, 2008 to November 30, 2008;

	(b)  December 1, 2008 to November 30, 2009;

	(c)  December 1, 2009 to November 30, 2010

The Veteran must provide itemization and documentation of the claimed medical expenses.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the issues of entitlement to nonservice-connected pension from October 30, 2008 to November 30, 2008; December 1, 2008 to November 30, 2009; and, from December 1, 2009 to November 30, 2010.  The RO/AMC must specify in detail which, if any, medical expenses are considered in calculating the Veteran's income for nonservice-connected pension purposes, to include clarifying the basis for the January 2010 finding of $2802 in medical expenses.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


